     Case 3:20-cv-00442-DJN Document 32 Filed 08/24/20 Page 1 of 3 PageID# 162




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CYNTHIA ADVANI MARSHALL,

               Plaintiff,

v.                                                    Case No.: 3:20-cv-00442-DJN


JOHN MARSHALL, et al.,

               Defendants.

       DEFENDANT ANDREA VOEHRINGER’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

         COMES NOW, Defendant Andrea Marshall Voehringer, by counsel, and pursuant to

Federal Rule of Civil Procedure 12(b)(6) moves this Court to dismiss the Complaint filed herein

against her for failure to state a claim upon which relief can be granted and as set forth in the

Memorandum in Support thereof filed simultaneously herewith.

         WHEREFORE, Defendant Andrea Marshall Voehringer, by counsel, respectfully

requests that this Court grant this Motion and enter an Order dismissing Plaintiff’s Complaint

filed herein and awarding Defendant Voehringer her costs and attorney’s fees expended herein as

well as granting any other relief available at law.

                                               ANDREA MARSHALL VOEHRINGER
                                               By Counsel


                                               _______/s/_______________________
                                               Irving M. Blank, Esquire
                                               VSB No.: 05256
                                               George O.Y. Naylor, Esquire
                                               VSB No.: 68480
                                               Blank & Marcus, LLC
                                               1804 Staples Mill Road
  Case 3:20-cv-00442-DJN Document 32 Filed 08/24/20 Page 2 of 3 PageID# 163




                                              Richmond, VA 23230
                                              Phone:     804-355-0691
                                              Facsimile: 804-353-1839
                                              irvblank@blankmarcus.com
                                              gnaylor@blankmarcus.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of August, 2020 I will electronically file a copy of

the foregoing with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the registered participants as identified on the NEF to receive

electronic service, including:


Victor Michael Glasberg, Esquire
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, Virginia 22314
Phone: (703) 684-1100
Fax: (703) 684-1104
vmg@robinhoodesp.com

Counsel for Plaintiff

S. Keith Barker, Esquire
Counsel for Robert Marshall
Law Offices of S. Keith Barker, P.C.
4908 Dominion Boulevard, Suite K
Glen Allen, Virginia 23060
Phone: (804) 288-0550
Fax: (804) 346-5338
keithbarker@richmondlaw.net

Counsel for Defendant Robert Marshall

William Delaney Bayliss, Esquire
Joseph Earl Blackburn, III, Esquire
 Case 3:20-cv-00442-DJN Document 32 Filed 08/24/20 Page 3 of 3 PageID# 164




Counsel for Brenda Marshall Thompson
Williams Mullen
200 South 10th Street, Suite 1600
P. O. Box 1320
Richmond, VA 23219
Phone: (804) 420-6459
Fax: (804) 420-6507
Email: bbayliss@williamsmullen.com
       jblackburn@williamsmullen.com

Counsel for Defendant Brenda Thompson


Caroline V. Davis, Esquire (VSB#48123)
David L. Hauck, Esquire (VSB#
Justin S. Gravatt, Esquire (VSB#
Duane, Hauck, Davis, Gravatt & Campbell, P.C.
100 West Franklin Street, Ste. 100
Richmond, VA 23220
Telephone: (804) 644-7400
Facsimile:    (804) 303-8911
Email: cdavis@dhdgclaw.com dhauck@dhdgclaw.com
       jgravatt@dhdgclaw.com

Counsel for Defendant John Marshall
